 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUBEN DARIO GARCIA, JR.,                            Case No.: 14-CV-1525 JLS (RBM)
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13   v.                                                  PREJUDICE PLAINTIFF’S SECOND
                                                         EX PARTE APPLICATION FOR
14   SLEELEY, et al.,
                                                         COPIES
15                                   Defendants.
                                                         (ECF No. 195)
16
17         Presently before the Court is Plaintiff Ruben Dario Garcia, Jr.’s Second Ex Parte
18   Application for Copies of Docket Filing Records in the Above Entitle[d] Matter (“Ex Parte
19   App.,” ECF No. 195), in which he again requests copies of voluminous court records in
20   connection with his current appeal before the United States Court of Appeals for the Ninth
21   Circuit, Garcia v. Seeley, No. 19-56128 (9th Cir. filed Sept. 25, 2019) (the “Appeal”).
22         On October 25, 2019, Plaintiff requested copies of 63 documents totaling 1020
23   pages: ECF Nos. 27, 28, 36, 37, 39, 41, 42, 43, 50, 62, 65, 66, 68, 69, 71, 73, 74, 80, 90,
24   105, 106, 115, 116, 117, 118, 119, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131,
25   137, 138, 139, 140, 141, 142, 143, 144, 146, 147, 148, 150, 151, 153, 157, 161, 162, 164,
26   167, 168, 173, 174, 175, 176, 177, 178, and 179. See ECF No. 191 at 1. On November 6,
27   2019, the Court granted in part and denied in part Plaintiff’s request, ordering the Clerk of
28   the Court to send Plaintiff copies of Magistrate Judge Ruth Bermudez Montenegro’s

                                                     1
                                                                               14-CV-1525 JLS (RBM)
 1   May 22, 2019 Report and Recommendation (ECF No. 173); the Court’s August 19, 2019
 2   Order: (1) Overruling Plaintiff’s Objections, (2) Adopting Report and Recommendation,
 3   and (3) Granting Defendants’ Motions for Summary Judgment (ECF No. 178); and the
 4   Clerk of the Court’s August 19, 2019 Judgment in a Civil Case (ECF No. 179). See ECF
 5   No. 192 at 2. The Court denied Plaintiff’s request as to the remaining documents, however,
 6   on the grounds that “Plaintiff’s request is . . . disproportionately burdensome on the Court,
 7   particularly given that ‘[a]ppellants . . . proceeding without counsel need not file the initial
 8   excerpts, supplemental excerpts or further excerpts of record.’” Id. (quoting 9th Cir. R.
 9   30-1.2) (citing Wahl v. Sutton, No. 116CV01576LJOBAMPC, 2019 WL 5536318, at *1
10   (E.D. Cal. Oct. 25, 2019)).
11         On November 19, 2019, Plaintiff requested that the Ninth Circuit provide him with
12   copies of the same documents, claiming that he “need[s] to review these filings before
13   completing [his] Opening Brief or to present them as Excerpts of Record[] supporting the
14   brief.” Appeal D.E. 10 at 1. The Ninth Circuit denied Plaintiff’s request on December 17,
15   2019, noting that “[a]ppellant may request the document[s] directly from the district court.”
16   Appeal D.E. 11 at 1. The Ninth Circuit added that, “[b]ecause appellant is proceeding
17   without counsel, the excerpts of record requirement is waived.” Id. at 2 (citing 9th Cir. R.
18   30-1.2).
19         Plaintiff now requests copies of 50 documents comprising 768 pages: ECF Nos. 29,
20   41, 42, 43, 65, 66, 68, 69, 71, 73, 74, 105, 106, 116, 117, 118, 119, 121, 122, 123, 124,
21   125, 126, 127, 128, 129, 130, 131, 137, 138, 139, 140, 141, 142, 143, 144, 145, 147, 148,
22   150, 151, 157, 161, 164, 167, 168, 174, 175, 176, and 177. See Ex Parte App. at 2. Plaintiff
23   claims that “he needs to be provided by the[] U.S.D.C. copies of the . . . docket records
24   because ‘he needs to review them prior to completing his Opening Brief’” because “without
25   these records he won’t be able to properly prosecute his case against named defendant on
26   appeal . . . because he won’t be able to examine and consider these filing[s] prior to
27   completing his Opening Brief ‘denying him a fair hearing.’” Id.
28   ///

                                                    2
                                                                                 14-CV-1525 JLS (RBM)
 1         As the Court previously explained, see ECF No. 192 at 2, “[w]hile ‘prisoners have
 2   a constitutional right of access to the courts,’ . . . there is no constitutional right to receive
 3   photocopies free of charge.” Myers v. Paramo, No. 18CV2239-DMS(BLM), 2019 WL
 4   1982218, at *2 (S.D. Cal. May 3, 2019) (quoting Bounds v. Smith, 430 U.S. 817, 821
 5   (1977)) (citing Sands v. Lewis, 886 F.2d 1166, 1169 (9th Cir. 1990), overruled on other
 6   grounds by Lewis v. Casey, 518 U.S. 343, 351 (1996)).              “The rule prohibiting free
 7   photocopies is the same for plaintiffs proceeding in forma pauperis.” Id. (collecting cases)
 8   (citing Hadsell v. Comm’r Internal Revenue Serv., 107 F.3d 750, 752 (9th Cir. 1997);
 9   Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir. 1993); Tedder v. Odel, 890 F.2d 210, 211–12
10   (9th Cir. 1989) (per curiam)); accord Eusse v. Vitela, No. 3:13-CV-00916-BEN, 2015 WL
11   4641870, at *3 (S.D. Cal. Aug. 4, 2015) (“In forma pauperis status does not entitle a
12   prisoner to free copies of documents from the existing Court record.”) (quoting Armstead
13   v. United States, No. C11-1352, 2012 WL 380280, at *1 (W.D. Wash. Feb. 6, 2012)).
14          “Here, given the breadth of the request, the lack of statutory authorization for such
15   an expense, and Plaintiff’s failure to establish a specific need related to the instant case
16   . . . , the Court declines to authorize the requested production of documents.” See Myers,
17   2019 WL 1982218, at *3. The Court therefore DENIES WITHOUT PREJUDICE
18   Plaintiff’s Ex Parte Application. Plaintiff MAY FILE a renewed motion if he can
19   articulate a specific need for particular documents to prepare his Opening Brief.
20          IT IS SO ORDERED.
21
22   Dated: January 27, 2020
23
24
25
26
27
28

                                                     3
                                                                                   14-CV-1525 JLS (RBM)
